
	
		II
		110th CONGRESS
		1st Session
		S. 708
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Mr. Kohl (for himself,
			 Mr. Cochran, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote labor force participation of
		  older Americans, with the goals of increasing retirement security, reducing the
		  projected shortage of experienced workers, maintaining future economic growth,
		  and improving the Nation's fiscal outlook.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Health Care and Training for Older
			 Workers Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—COBRA continuation coverage
					Sec. 101. Extended COBRA continuation coverage for certain
				older workers.
					TITLE II—Employment and training
					Sec. 201. Definitions.
					Sec. 202. Statewide employment and training
				activities.
					Sec. 203. Local employment and training activities.
					Sec. 204. Performance measures.
					Sec. 205. Reporting.
					Sec. 206. Incentive grants.
					TITLE III—Clearinghouse of best practices for hiring and
				retaining older workers
					Sec. 301. Establishment.
					Sec. 302. Annual updates.
				
			ICOBRA continuation coverage
			101.Extended COBRA continuation coverage for
			 certain older workers
				(a)Amendments to the
			 Employee Retirement Income Security Act of
			 1974Subparagraph
			 (A) of section 602(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)(A)) is
			 amended by adding at the end the following:
					
						(vi)Special rule for certain older
				workers
							(I)In generalNotwithstanding any other provision of this
				subparagraph, in the case of a qualifying event described in section 603(2)
				relating to a reduction of hours of an employee described in subclause (II),
				the date which is 36 months after the date of the qualifying event, except that
				the period of coverage under this clause shall end on the date on which the
				employee becomes entitled to benefits under title XVIII of the
				Social Security Act based on
				age.
							(II)Employee describedAn employee is described in this subclause
				if such employee, on the date of the qualifying event, is at least the early
				retirement age (as defined in section 216(l)(2) of the
				Social Security Act) but not yet
				entitled to benefits under title XVIII of the Social Security Act based on
				age.
							.
				(b)Amendments to the
			 Public Health Service
			 ActSection
			 2202(2)(A) of the Public Health Service
			 Act (42 U.S.C. 300bb–2(2)(A)) is amended by inserting after clause
			 (iv) the following:
					
						(v)Special rule for certain older
				workers
							(I)In generalNotwithstanding any other provision of this
				subparagraph, in the case of a qualifying event described in section 2203(2)
				relating to a reduction of hours of an employee described in subclause (II),
				the date which is 36 months after the date of the qualifying event, except that
				the period of coverage under this clause shall end on the date on which the
				employee becomes entitled to benefits under title XVIII of the
				Social Security Act based on
				age.
							(II)Employee describedAn employee is described in this subclause
				if such employee, on the date of the qualifying event, is at least the early
				retirement age (as defined in section 216(l)(2) of the
				Social Security Act) but not yet
				entitled to benefits under title XVIII of the Social Security Act based on
				age.
							.
				(c)Amendments to the Internal Revenue Code of
			 1986Section
			 4980B(f)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by inserting
			 after subclause (V) the following:
					
						(VI)Special rule for certain older
				workers
							(aa)In generalNotwithstanding any other provision of this
				clause, in the case of a qualifying event described in paragraph (3)(B)
				relating to a reduction of hours of an employee described in item (bb), the
				date which is 36 months after the date of the qualifying event, except that the
				period of coverage under this clause shall end on the date on which the
				employee becomes entitled to benefits under title XVIII of the
				Social Security Act based on
				age.
							(bb)Employee describedAn employee is described in this subclause
				if such employee, on the date of the qualifying event, is at least the early
				retirement age (as defined in section 216(l)(2) of the
				Social Security Act) but not yet
				entitled to benefits under title XVIII of the Social Security Act based on
				age.
							.
				IIEmployment and training
			201.DefinitionsSection 101 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801) is amended—
				(1)by redesignating paragraphs (17) through
			 (53) as paragraphs (18) through (54), respectively; and
				(2)by inserting after paragraph (16) the
			 following:
					
						(17)Hard-to-serve populationsThe term hard-to-serve
				populations means populations of individuals who are hard to serve,
				including displaced homemakers, low-income individuals, Native Americans,
				individuals with disabilities, older individuals, ex-offenders, homeless
				individuals, individuals with limited English proficiency, individuals who do
				not meet the definition of literacy in section 203, individuals facing
				substantial cultural barriers, migrant and seasonal farmworkers, individuals
				within 2 years of exhausting lifetime eligibility under part A of title IV of
				the Social Security Act (42 U.S.C. 601
				et seq.), single parents (including single pregnant women), and such other
				groups as the Governor determines to be hard to
				serve.
						.
				202.Statewide employment and training
			 activitiesSection
			 134(a)(3)(A) of such Act (29 U.S.C. 2864 (a)(3)(A)) is amended—
				(1)in clause (vi), by striking
			 and at the end;
				(2)by redesignating clause (vii) as clause
			 (viii); and
				(3)by inserting after clause (vi) the
			 following:
					
						(vii)developing strategies for effectively
				serving hard-to-serve populations and for coordinating programs and services
				among one-stop partners;
				and
						.
				203.Local employment and training
			 activities
				(a)Intensive ServicesSection 134(d)(3) of such Act (29 U.S.C.
			 2864(d)(3)) is amended by striking subparagraph (A) and inserting the
			 following:
					
						(A)In general
							(i)EligibilityExcept as provided in clause (iii), funds
				allocated to a local area for adults under paragraph (2)(A) or (3), as
				appropriate, of section 133(b), and funds allocated to the local area for
				dislocated workers under section 133(b)(2)(B), shall be used to provide
				intensive services to adults and dislocated workers, respectively—
								(I)who are unemployed and who, after an
				interview, evaluation, or assessment, have been determined by a one-stop
				operator or one-stop partner to be—
									(aa)unlikely or unable to obtain employment,
				that leads to self-sufficiency or wages comparable to or higher than previous
				employment, through core services described in paragraph (2); and
									(bb)in need of intensive services to obtain
				employment that leads to self-sufficiency or wages comparable to or higher than
				previous employment; or
									(II)who are employed, but who, after an
				interview, evaluation, or assessment, are determined by a one-stop operator or
				one-stop partner to be in need of intensive services to obtain or retain
				employment that leads to self-sufficiency.
								(ii)ConsiderationFor purposes of determining whether an
				adult or dislocated worker meets the requirements of clause (i)(I)(aa), a
				one-stop operator or one-stop partner shall consider whether the adult or
				dislocated worker is a member of a hard-to-serve population.
							(iii)Special ruleA new interview, evaluation, or assessment
				of a participant is not required under clause (i) if the one-stop operator or
				one-stop partner determines that it is appropriate to use a recent assessment
				of the participant conducted pursuant to another education or training
				program.
							.
				(b)Training ServicesSection 134(d)(4) of such Act (29 U.S.C.
			 2864(d)(4)) is amended by striking subparagraph (A) and inserting the
			 following:
					
						(A)In general
							(i)EligibilityExcept as provided in clause (iii), funds
				allocated to a local area for adults under paragraph (2)(A) or (3), as
				appropriate, of section 133(b), and funds allocated to the local area for
				dislocated workers under section 133(b)(2)(B), shall be used to provide
				training services to adults and dislocated workers, respectively—
								(I)who, after an interview, evaluation, or
				assessment, and case management, have been determined by a one-stop operator or
				one-stop partner, as appropriate, to—
									(aa)be unlikely or unable to obtain or retain
				employment, that leads to self-sufficiency or wages comparable to or higher
				than previous employment, through the intensive services described in paragraph
				(3);
									(bb)be in need of training services to obtain
				or retain employment that leads to self-sufficiency or wages comparable to or
				higher than previous employment; and
									(cc)have the skills and qualifications to
				successfully participate in the selected program of training services;
									(II)who select programs of training services
				that are directly linked to the employment opportunities in the local area or
				region involved or in another area to which the adults or dislocated workers
				are willing to commute or relocate;
								(III)who meet the requirements of subparagraph
				(B); and
								(IV)who are determined to be eligible in
				accordance with the priority system in effect under subparagraph (E).
								(ii)ConsiderationFor purposes of determining whether an
				adult or dislocated worker meets the requirements of clause (i)(I)(aa), a
				one-stop operator or one-stop partner shall consider whether the adult or
				dislocated worker is a member of a hard-to-serve population.
							(iii)Special ruleA new interview, evaluation, or assessment
				of a participant is not required under clause (i) if the one-stop operator or
				one-stop partner determines that it is appropriate to use a recent assessment
				of the participant conducted pursuant to another education or training
				program.
							.
				(c)Local Employment and Training
			 ActivitiesSection
			 134(e)(1)(A) of such Act (29 U.S.C. 2864(e)(1)(A)) is amended—
					(1)in subparagraph (A), by striking
			 and at the end;
					(2)in subparagraph (B), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following:
						
							(C)customer support to enable members of
				hard-to-serve populations, including individuals with disabilities, to navigate
				among multiple services and activities for such
				populations.
							.
					204.Performance measures
				(a)State Performance MeasuresSection 136(b)(3)(A)(iv)(II) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2871(b)(3)(A)(iv)(II)) is
			 amended—
					(1)by striking taking into
			 account and inserting and shall ensure that the levels involved
			 are adjusted, using objective statistical methods, based on;
					(2)by inserting (such as differences in
			 unemployment rates and job losses or gains in particular industries)
			 after economic conditions; and
					(3)by inserting (such as indicators of
			 poor work history, lack of work experience, lack of educational or occupational
			 skills attainment, dislocation from high-wage and benefit employment, low
			 levels of literacy or English proficiency, disability status, older individual
			 status, homelessness, ex-offender status, and welfare dependency) after
			 program.
					(b)Local Performance MeasuresSection 136(c)(3) (29 U.S.C.
			 2871(c)(3))—
					(1)by striking shall take into
			 account and inserting shall ensure that the levels involved are
			 adjusted, using objective statistical methods, based on;
					(2)by inserting (characteristics such
			 as unemployment rates and job losses or gains in particular industries)
			 after economic; and
					(3)by inserting (characteristics such
			 as indicators of poor work history, lack of work experience, lack of
			 educational and occupational skills attainment, dislocation from high-wage and
			 benefit employment, low levels of literacy or English proficiency, disability
			 status, older individual status, homelessness, ex-offender status, and welfare
			 dependency) after demographic.
					(c)Wage Records and Documented
			 DataSection 136(f)(2) of
			 such Act (29 U.S.C. 2871(f)(2)) is amended—
					(1)by striking (2) and all that
			 follows through In and inserting the following:
						
							(2)Wage records and documented data
								(A)Wage recordsIn
								;
				and
					(2)by adding at the end the following:
						
							(B)Documented dataIn measuring the progress of the State with
				respect to older individuals on State and local performance measures relating
				to earnings, a State may use documented data other than quarterly wage records
				to determine the work schedule of the older individuals, and may impute
				full-time earnings to part-time workers who are older
				individuals.
							.
					205.ReportingSection 136(d)(2) of such Act (29 U.S.C.
			 2871(d)(2)) is amended—
				(1)in subparagraph (E), by striking
			 (excluding participants who received only self-service and informational
			 activities); and
				(2)in subparagraph (F)—
					(A)by striking (F) and
			 inserting (F)(i);
					(B)by striking the period and inserting
			 ; and; and
					(C)by adding at the end the following:
						
							(ii)the number of participants in each of the
				groups described in clause (i) who have received services authorized under this
				title, in the form of core services described in section 134(d)(2), intensive
				services described in section 134(d)(3), training services described in section
				134(d)(4), and followup services,
				respectively;
							.
					206.Incentive grants
				(a)Use of Funds for Statewide Employment and
			 Training ActivitiesSection
			 134(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(a)(2)(B))
			 is amended—
					(1)in clause (v), by striking
			 and at the end;
					(2)in clause (vi), by striking the period and
			 inserting ; and; and
					(3)by adding at the end the following:
						
							(vii)providing incentive grants to local areas,
				in accordance with section
				136(j).
							.
					(b)Incentive Grants for Local
			 AreasSection 136 of such Act
			 is amended by adding at the end the following:
					
						(j)Incentive Grants for Local Areas
							(1)In generalFrom funds reserved under sections 128(a)
				and 133(a)(1), the Governor involved shall award incentive grants to local
				areas for performance described in paragraph (2) in carrying out programs under
				chapters 4 and 5.
							(2)BasisThe Governor shall award the grants on the
				basis that the local areas—
								(A)have exceeded the performance measures
				established under subsection (c)(2) relating to indicators described in
				subsection (b)(3)(A)(iii); or
								(B)have—
									(i)met the performance measures established
				under subsection (c)(2) relating to indicators described in subsection
				(b)(3)(A)(iii); and
									(ii)demonstrated exemplary performance in the
				State in serving hard-to-serve populations.
									(3)Use of fundsThe funds awarded to a local area under
				this subsection may be used to carry out activities authorized for local areas
				and such innovative projects or programs that increase coordination and enhance
				service to program participants, particularly hard-to-serve populations, as may
				be approved by the
				Governor.
							.
				(c)Incentive Grants for StatesSection 503 of the Workforce Investment Act
			 of 1998 (20 U.S.C. 9273) is amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)In General
								(1)Timeline
									(A)Prior to july 1, 2007Prior to July 1, 2007, the Secretary shall
				award a grant to each State in accordance with the provisions of this section
				as this section was in effect on July 1, 2003.
									(B)Beginning july 1, 2007Beginning on July 1, 2007, the Secretary
				shall award incentive grants to States for performance described in paragraph
				(2) in carrying out innovative programs consistent with the programs under
				chapters 4 and 5 of subtitle B of title I, to implement or enhance innovative
				and coordinated programs consistent with the statewide economic, workforce, and
				educational interests of the State.
									(2)BasisThe Secretary shall award the grants on the
				basis that States—
									(A)have exceeded the State adjusted levels of
				performance for title I, the adjusted levels of performance for title II, and
				the levels of performance under the Carl D. Perkins Vocational and Technical
				Education Act of 1998 (20 U.S.C. 2301 et seq.); or
									(B)have—
										(i)met the State adjusted levels of
				performance for title I, the adjusted levels of performance for title II, and
				the levels of performance under the Carl D. Perkins Vocational and Technical
				Education Act of 1998 (20 U.S.C. 2301 et seq.); and
										(ii)demonstrated exemplary performance in
				serving hard-to-serve populations.
										(3)Use of fundsThe funds awarded to a State under this
				section may be used to carry out activities authorized for States under
				chapters 4 and 5 of subtitle B of title I, title II, and the Carl D. Perkins
				Vocational and Technical Education Act of 1998 (20 U.S.C. 2301 et seq.),
				including demonstration projects, and for such innovative projects or programs
				that increase coordination and enhance service to program participants,
				particularly hard-to-serve populations.
								;
				and
					(2)in subsection (b)(2), by striking
			 subparagraph (C) and inserting the following:
						
							(C)the State meets the requirements of
				subparagraph (A) or (B) of subsection
				(a)(2).
							.
					IIIClearinghouse of best practices for hiring
			 and retaining older workers
			301.EstablishmentNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Labor shall—
				(1)identify best practices for hiring and
			 retaining older workers in the private and public sectors; and
				(2)make such information publicly available
			 through the Internet.
				302.Annual
			 updatesThe Secretary of Labor
			 shall update the practices identified under section 301(1) and make such
			 information publicly available as provided under section 301(2) on an annual
			 basis.
			
